       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 1 of 11




                                             U.S. Department of Justice

                                             United States Attorney
                                            District of Connecticut



                                             C onne ct icut   Finan cial   C ente   r   (20s)82   1   -3700
                                             157 Church Street, 25th       Floor        Fax (203) 773-s376
                                             New Høven, Connecticur 06510               www jus   t i ce.   gov/us a o/c     t




                                             May 6, 2019
                                                                                             .. i,              .   ,.i.,....
                                                                                                      ¡".,.iì       ,.....
                                                                                                            i..
VIA ELECTRONIC DELIVERY
Attorney Lindy R. Urso
810 Bedford St., #3
Stamford, CT 06901

      Re     Uníted States u. Dauíd Reichard
             Criminal No. 3: 18cr171(SRU)

Dear Attorney Urso

       This letter confirms the plea agreement between your client, David Reichard
(the "defendant"), and the United States Attorney's Office for the District of
Connecticut (the "Government" or "this Office") concerning the referenced criminal
matter.

THE PLEA AND OFFENSE

       The defendant agrees to plead guilty to count one of the Indictment charging
him with conspiracy to distribute and to possess with intent to distribute one
hundred grams or more of a mixture and substance containing a detectable amount
of any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide
("fentanyl"), u Schedule II controlled substance, in violation of 2I U.S.C. SS 846,
8a1(aX1) and 841ft)(1)(Ð(iv). He understands that to be guilty of this offense, the
following essential elements of the offense must be satisfied:

             1. On or about the dates alleged in the Indictment, there was an
                agreement between two or more persons to possess with the intent
                to distribute and to distribute a mixture and substance containing a
                detectable amount of fentanyl analogue;
         Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 2 of 11

Attorney Lindy R. Urso
Pøge 2



                2.   The defendant knowingly, willfully, and voluntarily became a
                     participant in, or a member of, the agreement, and did so with the
                     intention of furthering an objective of the conspiracy; and

                3.   The object of the conspiracy involved the possession with intent to
                     distribute and distribution of 100 grams or more of a mixture and
                     substance containing a detectable amount of fentanyl analogue.

THE PENALTIES

         Imprisonment

      This offense carries a mandatory minimum penalty of ten (10) years in prison
and a maximum penalty of life in prison.

         Supervised Release

         In addition, the Court must impose a term of supervised release of at least
five years and as much as life to begin after any term of imprisonment. 21 U.S.C.
S 841(bX1XÐ. The defendant understands that, should he violate any condition of
supervised release, he may be required to serve a further term of imprisonment of
up to five years per violation pursuant to 18 U.S.C. S 3583 and21- U.S.C.
S 841(bX1)(Ð, with no credit for time already spent on supervised release.

         Fine

       This offense carries a maximum fine of $10,000,000. The defendant is also
subject to the alternative fine provision of 18 U.S.C. S 3571. Under this section, the
maximum fine that may be imposed on the defendant is the greatest of the following
amounts: (1) twice the gross gain to the defendant resulting from the offense; (2)
twice the gross loss resulting from the offense; or (3) the amount specified in the
section defining the offense, which is $10,000,000.

         Special Assessment

         In addition, the defendant is obligated by 18 U.S.C.
                                                            3013 to pay a special
                                                                S
assessment of $100 on each count of conviction. The defendant agrees to pay the
special assessment to the Clerk of the Court on the day the guilty plea is accepted.

         Interest. penalties and fines

      Unless otherwise ordered, should the Court impose a fine or restitution of
more than $2,500 as part of the sentence, interest will be charged on the unpaid
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 3 of 11

Attorney Lindy R. Urso
Page 3

balance of the fine or restitution not paid within 15 days after the judgment date.
13 U.S.C. S 3612(Ð. Other penalties and fines may be assessed on the unpaid
balance of a fine or restitution pursuant to 18 U.S.C. S 3572(h), (i) and S 3612(g).

THE SENTENCING GUIDELINES

       Applicabilitv

       The defendant understands that the Court is required to consider any
applicable Sentencing Guidelines as well as other factors enumerated in 18 U.S.C.
$ 3553(a) to tailor an appropriate sentence in this case and is not bound by this plea
agreement. The defendant agrees that the Sentencing Guideline determinations
will be made by the Court, by a preponderance of the evidence, based upon input
from the defendant, the Government, and the United States Probation Office. The
defendant further understands that he has no right to withdraw his guilty plea if
his sentence or the Guideline application is other than he anticipated, including if
the sentence is outside any of the ranges set forth in this agreement.

       Acceptance of Responsibility

       At this time, the Government agrees to recommend that the Court reduce by
two levels the defendant's adjusted offense level under $ 3E1.1(a) of the Sentencing
Guidelines, based on the defendant's prompt recognition and affirmative acceptance
of personal responsibility for the offense. Moreover, should the defendant qualifir for
a decrease under S 381.1(a) and his offense level determined prior to the operation
of subsection (a) is level 16 or greater, the Government will file a motion with the
Court pursuant to S 381.1ft) which recommends that the Court reduce the
defendant's Adjusted Offense Level by one additional level based on his prompt
notification of his intention to enter a plea of guilty. The defendant expressly
understands that the Court is not obligated to accept the Government's
recommendations on the reductions.

       The above-Iisted recommendations are conditioned upon the defendant's
affirmative demonstration of acceptance of responsibility, by (1) truthfully
admitting the conduct comprising the offense(s) of conviction and truthfully
admitting or not falsely denying any additional relevant conduct for which the
defendant is accountable under Sentencing Guideline $ 181.3, and (2) truthfully
disclosing to the Probation Office personal information requested, including the
submission of a complete and truthful financial statement detailing the defendant's
financial condition.

      In addition, the Government expressly reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant engages in any acts,
unknown to the Government at the time of the signing of this agreement, which
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 4 of 11

Attorney Lindy R. Urso
Page 4

(1) indicate that the defendant has not terminated or withdrawn from criminal
conduct or associations (Sentencing Guideline $ 3E1.1); (2) could provide a basis for
an adjustment for obstructing or impeding the administration of justice (Sentencing
Guideline S 3C1.1); or (3) constitute a violation of any condition of release.
Moreover, the Government reserves the right to seek denial of the adjustment for
acceptance of responsibility if the defendant seeks to withdraw his plea of guilty or
takes a position at sentencing, or otherwise, which, in the Government's
assessment, is inconsistent with affirmative acceptance of personal responsibility.
The defendant understands that he may not withdraw his plea of guilty if, for the
reasons explained above, the Government does not make one or both of the
recommendations or seeks denial of the adjustment for acceptance of responsibility.

       Determination of Quantity

       The parties agree and acknowledge that the determination of the quantity of
fentanyl analogue which was part of the defendant's relevant and readily
foreseeable conduct will be determined by the Court at sentencing by a
preponderance of the evidence standard. Hotvever, the defendant expressly agrees
and stipulates that the quantity of fentanyl analogue he possessed with intent to
distribute during the period charged in the Information was at least 300 grams but
less than 1 kilogram, and he waives any right to a jury trial or a sentencing hearing
on this issue.

       Guideline Stipulation

       The parties agree as follows:

      The Guidelines Manual in effect on the date of sentencing is used to
determine the applicable Guidelines range.

        The Government and the defendant agree that the defendant's base offense
level is 32, pursuant to U.S.S.G. S 2D1.1(c)(4) because the parties have stipulated
that the quantity of fentanyl analogue which was part of the defendant's relevant
and readily foreseeable conduct was at least 300 grams but less than 1 kilograms.

       Two levels are added pursuant to U.S.S.G. S 2D1.1(b)(12) because the
defendant maintained a premises for the purpose of manufacturing or distributing
a controlled substance. Two more levels are added pursuant to U.S.S.G. $
2D1.1(bX7) because the defendant, or a person for whose conduct the defendant is
accountable under Section 181.3, distributed a controlled substance through mass-
marketing by means of an interactive computer service. The defendant reserves the
right to argue that both of these enhancements do not apply.
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 5 of 11

Attorney Lindy R. Urso
Page 5

       The defendant also reserves the right to argue for a four level reduction
under U.S.S.G. S 381.2(a) as a minimal participant, and the government reserves
the right to object to the application of this section.

      The parties agree that three levels should be subtracted under U.S.S.G
S 381.1 for acceptance of responsibility.

      Should the government prevail with respect to the above-noted arguments,
the defendant's adjusted offense level under Chapters Two and Three of the
Sentencing Guidelines would be 33. Should the defendant prevail with respect to
the above-noted arguments, the defendant's adjusted offense level under Chapters
Two and Three of the Sentencing Guidelines would be 25.

       Based on an   initial
                          assessment, the parties agree that the defendant falls
within Criminal History Category I. The parties reserve the right to recalculate the
defendant's Criminal History Category and corresponding sentencing ranges if this
initial assessment proves inaccurate.
       A total offense level 33, assuming a Criminal History Category I, would
result in a range of 135 to 168 months' incarceration (sentencing table) and a fine
range of $35,000 to $10,000,000 (U.S.S.G. S 581.2(cX3)). A total offense level 25,
assuming a Criminal History Category I, would result in a range of 57 to 77 months'
incarceration (sentencing table), which is increased to the mandatory minimum
term of 120 months' incarceration (IJ.S.S.G. S 5G1.1(b)) and a fine range of $25,000
to $10,000,000 Gf .S.S.G. $ 581.2(c)(3)). Both parties reserve their respective rights
to argue for a sentence above or below the 135 to 168 month guideline range and, in
particular, to suggest grounds for downward or upward departure or variances.

      The defendant expressly understands that the Court is not bound by this
agreement on the Guideline ranges specified above. The defendant further
understands that he will not be permitted to withdraw the plea of guilty if the
Court imposes a sentence outside any of the ranges set forth in this agreement.

       In the event the Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the
right to respond to any inquiries and make appropriate legal arguments regarding
the proposed alternate calculations. Moreover, the Government expressly reserves
the right to defend any sentencing determination, even if it differs from that
stipulated by the parties, in any post-sentencing proceeding.

       Information to the' Court

      The Government reserves its right to address the Court with respect to an
appropriate sentence to be imposed in this case. Moreover, the Government will
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 6 of 11

Attorney Lindy R. Urso
Page 6

discuss the facts of this case, including information regarding the defendant's
background and character, 18 U.S.C. S 3661, with the United States Probation
Office and will provide the Probation Officer with access to material in its file, with
the exception of grand jury material.

WAIVER OF RIGHTS

      The defendant acknowledges and agrees that he is knowingly, intelligently,
and voluntarily waiving the following rights:

       Waiver of Trial Rights and Consequences of Guilty Plea

      The defendant understands that he has the right to be represented by an
attorney at every stage of the proceeding and, if necessary, one will be appointed to
represent him.

        The defendant understands that he has the right to plead not guilty or to
persist in that plea if it has already been made, the right to a public trial, the right
to be tried by a jury with the assistance of counsel, the right to confront and cross-
examine the witnesses against him, the right not to be compelled to incriminate
himself, and the right to compulsory process for the attendance of witnesses to
testify in his defense. The defendant understands that, by pleading guilty, he
waives and gives up those rights and that, if the plea of guilty is accepted by the
Court, there will not be a further trial of any kind.

       The defendant understands that, if he pleads guilty, the Court may ask him
questions about each offense to which he pleads guilty, and if he answers those
questions falsely under oath, on the record, and in the presence of counsel, his
ans\Mers may later be used against him in a prosecution for perjury or making false
statements.

       W'aiver of Sta     of Limitations

       The defendant agrees that, should the conviction following defendant's plea of
guilty pursuant to this plea agreement be vacated for any reason, then any
prosecution that is not time-barred by the applicable statute of limitations on the
date of the signing of this plea agreement (including any indictment or counts the
Government has agreed to dismiss at sentencing pursuant to this plea agreement)
may be commenced or reinstated against defendant, notwithstanding the expiration
of the statute of limitations between the signing of this plea agreement and the
commencement or reinstatement of such prosecution. The defendant agrees to
waive all defenses based on the statute of limitations with respect to any
prosecution that is not time-barred on the date the plea agreement is signed.
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 7 of 11

Attorney Lindy R. Urso
Page 7

       W'aiver of Rieht to           Conviction

       The defendant acknowledges that under certain circumstances he is entitled
to challenge his conviction. By pleading guilty, the defendant waives his right to
appeal or collaterally attack his conviction in any proceeding, including but not
Iimited to a motion under 28 U.S.C. S 2255 and/or S 224I.In addition to any other
claims he might raise, the defendant waives his right to challenge his conviction
based on (1) any non-jurisdictional defects in the proceedings before entry of this
plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not faII within the
scope of the statute. This waiver does not preclude the defendant from raising a
claim of ineffective assistance of counsel in an appropriate forum.

       Waiver of Right to Appeal or Colla tera llv Attack Sentence

       The defendant acknowledges that under certain circumstances, he is entitled
to challenge his sentence. In consideration for the benefits offered under this
agreement, the defendant agrees not to appeal or collaterally attack the sentence in
any proceeding, including but not limited to a motion under 28 U.S.C. S 2255
and/or S 224I if that sentence does not exceed 168 months of imprisonment, a five
year term of supervised release, a $350,000 fine, and a $100 special assessment
even if the Court imposes such a sentence based on an analysis different from that
specified above. The Government and the defendant agree that this waiver applies
regardless of whether the term of imprisonment is imposed to run consecutively to
or concurrently with, in whole or in part, the undischarged portion of any other
sentence that has been imposed on the defendant at the time of sentencing in this
case. Furthermore, the parties agree that any challenge to the defendant's sentence
that is not foreclosed by this provision will be limited to that portion of the
sentencing calculation that is inconsistent with (or not addressed by) this waiver.
This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

                                    T AND         LUNTARINE          OFP

       The defendant acknowledges that he is entering into this agreement and is
pleading guilty freely and voluntarily because he is guilty. The defendant further
acknowledges that he is entering into this agreement without reliance upon any
discussions between the Government and him (other than those described in the
plea agreement letter), without promise of benefit of any kind (other than the
concessions contained in the plea agreement letter), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including
the penalties provided by law. The defendant also acknowledges his complete
satisfaction with the representation and advice received from his undersigned
        Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 8 of 11

Attorney Lindy R. Urso
Page I

attorney. The defendant and his undersigned counsel are unaware of any conflict of
interest concerning counsel's representation of the defendant in the
case.

SCOPE OF THE AGREEMENT

       The defendant acknowledges that this agreement is limited to the
undersigned parties and cannot bind any other federal authority, or any state or
local authority. The defendant acknowledges that no representations have been
made to him with respect to any civil or administrative consequences that may
result from this plea of guilty because such matters are solely within the province
and discretion of the specific administrative or governmental entity involved.
Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving
him.

COLLATERAL CONSESUENCES

        The defendant further understands that he will be adjudicated guilty of each
offense to which he has pleaded guilty and may thereby be deprived of certain
federal benefits as provided in 21 U.S.C. S 862 and will be deprived of certain rights,
such as the right to hold public office, to serve on a jury, to possess firearms, and in
some states, the right to vote. The defendant understands that pursuant to section
203(b) of the Justice For All Act, the Bureau of Prisons or the Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the
defendant understands that the Government reserves the right to notify any state
or federal agency by which he is licensed, or with which he does business, as well as
any current or future employer of the fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY: BREACH

       The defendant's guilty plea, if accepted by the Court, will satisfii the federal
criminal liability of the defendant in the District of Connecticut as a result of his
participation in the offense conduct which forms the basis for the charge in the
Information in this case.

       The defendant understands that if, before sentencing, he violates any term or
condition of this agreement, engages in any criminal activity, or fails to appear for
sentencing, the Government may void all or part of this agreement. If the
agreement is voided in whole or in part, defendant will not be permitted to
withdraw his plea of guilty.
         Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 9 of 11

Attorney Lindy R. Urso
Page 9

NO OTHER PROMISES

       The defendant acknowledges that no other promises, agreements, or
conditions have been entered into other than those set forth in this plea agreement,
and none will be entered into unless set forth in writing, signed by all the parties.

   This letter shall be presented to the Court, in open court, and filed in this case.


                                        Very truly yours,

                                        JOHN H. DURHAM
                                        UNITED STATES ATTORNEY


                                                   R
                                        DO   LAS P. MORABITO
                                        ASSISTANT U.S. ATTORNEY

       The defendant certifies that he has read this plea agreement letter and its
attachment(s) or has had it read or translated to him, that he has had ample time to
discuss this agreement and its attachment(s) with counsel and that he fully
       tan        accepts its terms.
                                                 yfçfn
 avid Reichard                                                                     Date
Defendant

      I have thoroughly read, reviewed and explained this plea agreement and its
attachment(s) to my client who advises me that he understands and accepts its
terms.


                                                 vlolr
Lindy R. Urso                                  Date
Attorney for the Defendant
          Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 10 of 11

Attorney Lindy R. Urso
Page I0




                         RIDER CONCER NING RESTITUTION

      The Court may order that the defendant make restitution under 18 U.S.C.
S 3663 as follows:

1. If the offense resulted in damage to or loss or destruction     of property of a victim
     of the offense:

  A.      Return the property to the owner of the property or someone designated by
          the owner; or

  B.      If return of the property is impossible, impracticable, or inadequate, pay an
          amount equal to:

          The greater of-
          (I) the value of the property on the date of the damage, loss, or destruction;
              or

          (Il)the value of the property on the date of sentencing, Iess the value as of the
               date the property is returned.

2. In the case of an offense resulting in bodily injury to a victim   -
     A.   Pay an amount equal to the costs of necessary medical and related
          professional services and devices related to physical, psychiatric, and
          psychological care; including non-medical care and treatment rendered in
          accordance with a method of healing recognized by the law of the place of
          treatment;

     B. Pay an amount equal to the cost of necessary physical and occupational
        therapy and rehabilitation; and

     C. Reimburse the    victim for income lost by such victim as a result of such
        offense;

3.    In the case of an offense resulting in bodily injury that results in the death of
     the victim, pay an amount equal to the cost of necessary funeral and related
     services; and

4.   In any case, reimburse the victim for lost income and necessary child care,
     transportation, and other expenses incurred during participation in the
       Case 3:18-cr-00171-SRU Document 48 Filed 05/06/19 Page 11 of 11

Attorney Lindy R. Urso
Page ll
   investigation or prosecution ofthe offense or attendance at proceedings related
   to the offense.

      The order of restitution has the effect of a civil judgment against the
defendant. In addition to the Court-ordered restitution, the Court may order that
the conditions of its order of restitution be made a condition of probation or
supervised release. Failure to make restitution as ordered may result in a
revocation of probation, 18 U.S.C. S 3565, or a modification of the conditions of
supervised release, 18 U.S.C. S 3583(e). Failure to pay restitution may also result in
the defendant being held in contempt, or the defendant's re-sentencing to any
sentence which might originally have been imposed by the Court. See 18 U.S.C. SS
36134, 36L4.
